Title: Nathaniel H. Hooe to Thomas Jefferson, 13 August 1811
From: Hooe, Nathaniel H.
To: Jefferson, Thomas


          
                  Dr Sir 
                  King George Ct August 13th 11.
           
		  Your having passed the usual time of year for 
                  of remiting the hire’s of Mrs Daingerfields & my Negroes has Caused her with me to make application to you for the last years hire as well as the balance for the time before, Our wants has compelled this measure or I should not have Call on you untill about the
			 first of january Next & hope sir you will make the deposit as soon of 
                  as Convenient in the Bank of Fredericksburgh and inform me of the same
          Yours with Very great Respect
                  Nathl H. Hooe
        